Case: 15-11165   Date Filed: 08/14/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11165
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:11-cr-80187-KLR-1



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                   versus

ARMANDO ANTONIO CASTRO,
a.k.a. Antonio,
a.k.a. Tony,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 14, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-11165     Date Filed: 08/14/2015    Page: 2 of 3


      Armando Antonio Castro appeals pro se the denial of motion to reduce his

sentence. 18 U.S.C. § 3582(c)(2). Castro’s motion was based on Amendment 782

to the Sentencing Guidelines. We affirm.

      Castro pleaded guilty to three offenses involving the illegal possession of

and dealing in firearms, 18 U.S.C. §§ 922(a)(1)(A), 922(g)(8), 924(a)(2),

924(a)(1)(D), three counts of distributing a controlled substance, 21 U.S.C.

§ 841(a)(1), and one count of carrying a firearm in relation to drug trafficking, 18

U.S.C. § 924(c)(1). The district court grouped Castro’s offenses involving drug

distribution and possessing and distributing firearms, see U.S.S.G. § 3D1.2(a)–(c),

and calculated his offense level based on the firearms offenses because they

yielded a higher advisory guideline range, see id. § 2K2.1. With an adjusted

offense level of 29 and a criminal history of I, Castro faced a sentence between 87

to 108 months of imprisonment and a consecutive sentence of five years for

carrying a firearm in relation to a trafficking offense, see 18 U.S.C. § 924(c)(1)(A).

The district court sentenced Castro to 156 months of imprisonment.

      The district court did not err when it denied Castro’s motion to reduce.

Because Castro was sentenced under the guideline for firearm offenses, U.S.S.G.

§ 2K2.1, not the drug quantity table, he was ineligible for a reduction of his

sentence under Amendment 782. See id. § 1B1.10(a)(2)(B); see also United States

v. Glover, 686 F.3d 1203, 1206 (11th Cir. 2012). Castro argues that he was entitled


                                           2
              Case: 15-11165     Date Filed: 08/14/2015    Page: 3 of 3


to a reduction under the statutory sentencing factors, see 18 U.S.C. § 3553(a), but a

district court cannot consider the sentencing factors unless it determines that a

defendant is eligible for a sentence reduction. The district court lacked authority to

reduce Castro’s sentence.

      We AFFIRM the denial of Castro’s motion to reduce his sentence.




                                          3